     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 1 of 8 Page ID #:1000




 1     Nicolai Cocis, CA Bar No. 204703
       nic@cocislaw.com
 2     Law Office of Nicolai Cocis
       25026 Las Brisas Road
 3     Murrieta, CA 92562
       (951) 695-1400 (phone/facsimile)
 4
       Mathew D. Staver*
 5     court@LC.org
       Horatio G. Mihet*
 6     hmihet@LC.org
       Roger K. Gannam*
 7     rgannam@LC.org
       Daniel J. Schmid*
 8     dschmid@LC.org
       Liberty Counsel
 9     P.O. Box 540774
       Orlando, FL 32854
10     (407) 875-1776
       (407) 875-0770 (facsimile)
11     Attorneys for Plaintiffs
12                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
13                                LOS ANGELES DIVISION
14
       HARVEST ROCK CHURCH, INC., and
15     HARVEST INTERNATIONAL
       MINISTRY, INC., itself and on behalf
16     of its member churches in California,
17                                    Plaintiffs,
                                                        Case No. 2:20-cv-06414
18     v.
19     GAVIN NEWSOM,                                    PLAINTIFFS’ RESPONSE IN
       in his official capacity as                      OPPOSITION TO NOTICE OF
20     Governor of the State of California,             DEFENDANT’S INTENT TO
                                                        FILE AN OPPOSITION AND
21                                                      REQUEST FOR DELAYED
                                      Defendant.        HEARING
22
                                                        The Honorable Jesus G. Bernal
23                                                      Hearing Date: Dec. 8, 2020 2:00 PM
24

                                                    1
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 2 of 8 Page ID #:1001




             PLAINTIFFS’ RESPONSE IN OPPOSITION TO NOTICE OF DEFENDANT’S
 1        INTENTION TO FILE AN OPPOSITION AND REQUEST FOR DELAYED HEARING

 2          Plaintiffs, Harvest Rock Church, Inc. and Harvest International Ministries, Inc., on

 3     behalf of itself and its member Churches, hereby submit the following Response in

 4     Opposition the Defendant’s Notice of Intent to File an Opposition to Plaintiffs’ Motion

 5     for TRO and Preliminary Injunction and request to delay the December 8, 2020 hearing.

 6     (Dkt. 61, “Response”.) For the following reasons, Defendants’ request should be denied.

 7          A.    Delaying The Hearing Only Further Imposes The Irreparable Harm
                  From Which Plaintiffs Seek Relief.
 8
            The Governor contends that this Court should delay the hearing on Plaintiffs’
 9
       Emergency Motion for a TRO and Preliminary Injunction (dkt. 58) to allow the Governor
10
       to submit additional evidence and argumentation. (Dkt. 61, Response at 2.) Such a delay
11
       would only impose the very irreparable harm that the Supreme Court found in Roman
12
       Catholic Diocese v. Cuomo, No. 20A87, 2020 WL 694835 (U.S. Nov. 25, 2020). There,
13
       the Court stated unequivocally: “There can be no question that the challenged
14
       restrictions, if enforced, will cause irreparable harm.” Catholic Diocese, 2020 WL
15
       6948354, at *3. Indeed, “‘[t]he loss of First Amendment freedoms, for even minimal
16
       periods of time, unquestionably constitutes irreparable injury.’” Id. (quoting Elrod v.
17
       Burns, 427 U.S. 347, 373 (1976)).
18
            In fact, the Governor’s Response and requests for further delay only enhances the
19
       need for this Court’s prompt intervention. Here, as was true in the New York case, “this
20
       reply only advances the case for intervention” because “[t]o turn away religious leaders
21
       bringing meritorious claims . . . would be, in my view, just another sacrifice of
22
       fundamental rights in the name of judicial modesty.” Id. (emphasis added).
23

24

                                                  2
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 3 of 8 Page ID #:1002




            It is easy enough to say it would be a small thing to require the parties to
 1
            “refile their applications” later. . . . But none of us are rabbis wondering
 2          whether future services will be disrupted as the High Holy Days were, or
            priests preparing for Christmas. Nor may we discount the burden on the
 3          faithful who have lived for months under New York’s unconstitutional
            regime unable to attend religious services. Whether this Court could
 4          decide a renewed application promptly is beside the point. The parties
            before us have already shown their entitlement to relief. Saying so now
 5
            will establish clear legal rules and enable both sides to put their energy to
 6          productive use, rather than devoting it to endless emergency litigation. Saying
            so now will dispel, as well, misconceptions about the role of the Constitution
 7          in times of crisis, which have already been permitted to persist for too long,

 8     Id. at *7 (emphasis added). See also id. at *9 (Kavanaugh, J., concurring) (“There is no

 9     good reason to delay issuance of the injunctions . . . issuing the injunctions now rather

10     than a few days from now [will] ensure the applicant’s constitutional rights are

11     protected.”).

12          B.     The Supreme Court’s Order Granting Certiorari, Vacating This Court
                   And The Ninth Circuit’s Denials Of Injunctive Relief, And Mandating
13                 Reconsideration Of The TRO And Preliminary Injunction Requires
                   This Court To Apply The New Rule From Catholic Diocese.
14
            As a practical matter, the Court’s Grant, Vacate, and Remand (“GVR”) Order in
15
       the instant proceedings is indicative of the sea change that Catholic Diocese worked in
16
       the ever-expanding COVID-19 litigation challenging prohibitions and restrictions on
17
       religious gatherings. Until Catholic Diocese was issued, courts throughout the country –
18
       including the Supreme Court itself – had issued conflicting rulings as to whether
19
       discriminatory treatment of religious gatherings as compared to so-called “Essential”
20
       businesses was subject to strict scrutiny during a perceived emergency or pandemic.
21
       Compare Catholic Diocese, 2020 WL 694835 at *3-4; Roberts v. Neace, 958 F.3d 409
22
       (6th Cir. 2020); Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610 (6th Cir. 2020);
23
       First Pentecostal Church v. City of Holly Springs, 959 F.3d 669 (5th Cir. 2020) (all
24

                                                  3
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 4 of 8 Page ID #:1003




 1     holding that discriminatory restrictions on religious worship were subject to and could

 2     not survive strict scrutiny), with South Bay United Pentecostal Church v. Newsom, 140

 3     S. Ct. 1613 (2020); Calvary Chapel Dayton Valley v. Sisolak, No. 19A1070, 2020 WL

 4     4251360 (U.S. July 24, 2020); Harvest Rock Church, 977 F.3d 728 (9th Cir. 2020); South

 5     Bay United Pentecostal Church v. Newsom,959 F.3d 938 (9th Cir. 2020); Elim Romanian

 6     Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020) (all taking a more

 7     deferential approach and erroneously applying Jacobsen v. Massachusetts, 197 U.S. 11

 8     (1905) to uphold discriminatory restrictions on religious gatherings during a perceived

 9     emergency).

10          However, Catholic Diocese settled the debate. There, the High Court held

11     unequivocally that COVID-19 restrictions, such as those at issue here, “cannot be viewed

12     as neutral because they single out houses of worship for especially harsh treatment.”

13     2020 WL 6948354, at *2. And, because they failed the test of neutrality, they were

14     subject to strict scrutiny and could not survive it. Id. That decision worked a sea change

15     in the manner in which COVID-19 restrictions (or, total prohibitions as those at issue

16     here) must be scrutinized under the First Amendment. Indeed, as Justice Gorsuch noted:

17     “It is time—past time—to make plain that, while the pandemic poses many grave

18     challenges, there is no world in which the Constitution tolerates color-coded executive

19     edicts that reopen liquor stores and bike shops but shutter churches, synagogues, and

20     mosques.” Id. at *7 (Gorsuch, J., concurring).

21          The Governor’s only response to the clear import of Catholic Diocese to the instant

22     matter is that the Supreme Court did not grant a similar injunction in Plaintiffs’ appeal,

23     but instead remanded to this Court for further consideration. (Dkt. 61, Response at 2.)

24

                                                   4
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 5 of 8 Page ID #:1004




 1     But, the fact that the High Court did not grant an injunction is unremarkable in light of

 2     the sea change and new rule that this Court must follow from Catholic Diocese. In fact,

 3     GVR orders are common when the Supreme Court has issued an intervening decision

 4     that is dispositive of the Court’s precedent to be applied in pending litigation. Indeed,

 5     that is the very purpose of a GVR Order. See Tyler v. Cain, 533 U.S. 656, 666 n.6 (2001)

 6     (noting that a GVR order “indicated that, in light of intervening developments, there was

 7     a reasonable probability that the Court of Appeals would reject a legal premise on

 8     which it relied and which may affect the outcome of the litigation.” (emphasis

 9     added)).

10          The practice of using GVR orders to resolve non-final litigation is based in judicial

11     economy, and is a correct way to permit parties, such as Plaintiffs here, to obtain the

12     necessary relief from the lower courts when the Supreme Court has issued a decision

13     fundamentally altering the applicable precedent to issues active in current litigation.

14     Lawrence v. Chater, 516 U.S. 163, 167 (1996) (“a GVR order conserves the scarce

15     judicial resources of this Court that might otherwise be expended on plenary

16     consideration [and] assists the court below by flagging a particular issue that does not

17     appear to have been fully considered”). As the Supreme Court has acknowledged, “[a]s

18     a practical matter, of course, we cannot hear each case pending on direct review and

19     apply the new rule. But we fulfill our judicial responsibility by instructing lower

20     courts to apply the new rule retroactively to cases not yet final.” Griffin v. Kentucky,

21     479 U.S. 314, 326 (1987) (emphasis added). See also Lawrence, 516 U.S. at 167 (same).

22
            Where intervening developments or recent developments that we have reason
23          to believe the court below did not fully consider, reveal a reasonable
            probability that the decision below rests upon a premise that the lower court
24          would reject if given the opportunity for further consideration, and where it

                                                   5
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 6 of 8 Page ID #:1005




            appears that such a redetermination may determine the ultimate outcome of
 1
            the litigation, a GVR order is, we believe, potentially appropriate.
 2     Lawrence, 516 U.S. at 167.
 3          The fact that the Court issued a GVR in this instance does not change the fact that
 4     Catholic Diocese mandates the application of strict scrutiny in this case and a finding that
 5     the Governor’s total prohibitions on Plaintiffs’ religious worship services are
 6     unconstitutional under the First Amendment. (See dkt. 58-1, Memorandum in Support of
 7     TRO and Preliminary Injunction, at 7-18.) Indeed, the Supreme Court has issued to this
 8     and every other court a roadmap that leads to one destination – that the restrictions on
 9     churches and places of worship in California violate the First Amendment Free Exercise
10     Clause. Indeed, the restrictions in the case before this Court are worse than those enjoined
11     in Catholic Diocese. The Supreme Court left no room for a different outcome based on
12     some epidemiological opinion. The fact remains that the discriminatory treatment of
13     places of worship in the Governor’s orders, and particularly his Blueprint, must be
14     enjoined. This case has been thoroughly briefed and a clear Supreme Court decision
15     controls the outcome. The Supreme Court’s precedent must be applied now to stop
16     continuing irreparable harm.
17                                           CONCLUSION
18          The Governor’s attempts to evade review in the instant matter should be rejected,
19     the hearing held on December 8 as scheduled, and the TRO and preliminary injunction
20     should issue forthwith. The Governor’s contentions to the contrary only increases “the
21     risk of the ‘justice delayed’ that means ‘justice denied.’” Steel Co. v. Citizens for a Better
22     Env’t, 523 U.S. 83, 112 (Breyer, J., concurring).
23

24

                                                    6
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 7 of 8 Page ID #:1006




 1                                 Respectfully submitted,

 2     /s/ Nicolai Cocis                        /s/ Daniel J. Schmid
       Nicolai Cocis, CA Bar No. 204703         Mathew D. Staver*
 3     nic@cocislaw.com                         court@LC.org
       Law Office of Nicolai Cocis              Horatio G. Mihet*
 4     25026 Las Brisas Road                    hmihet@LC.org
       Murrieta, CA 92562                       Roger K Gannam*
 5     Phone/Facsimile: (951) 695-1400          rganname@LC.org
                                                Daniel J. Schmid*
 6                                              dschmid@LC.org
                                                LIBERTY COUNSEL
 7                                              P.O. Box 540774
                                                Orlando, FL 328854
 8                                              Phone: (407) 875-1776
                                                Facsimile: (407) 875-0770
 9
                                                *Pro Hac Vice Admission Pending
10
                                   Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               7
     Case 2:20-cv-06414-JGB-KK Document 62 Filed 12/07/20 Page 8 of 8 Page ID #:1007




                                   CERTIFICATE OF SERVICE
 1
      Case Name: Harvest Rock Church, Inc. et.             Case No. 2:20-cv-6414JCG(KKx)
 2               al. v. Newsom
 3    I hereby certify that on this 7th day of December, 2020, I electronically filed the following
      documents with the Clerk of the Court by using the CM/ECF system:
 4
       PLAINTIFFS’ RESPONSE IN OPPOSITION TO NOTICE OF DEFENDANT’S
 5     INTENTION TO FILE AN OPPOSITION AND REQUEST FOR DELAYED
       HEARING
 6
       I certify that all participants in the case are registered CM/ECF users and that service
 7     will be accomplished by the CM/ECF system.
 8     I declare under penalty of perjury under the laws of this State of California and the
       United States of America that the foregoing is true and correct and that this declaration
 9     was executed on December 7, 2020, at Lynchburg, Virginia.
10     Daniel J. Schmid                             /s/ Daniel J. Schmid
           Declarant                                      Signature
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   8
